Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-23 are pending and under examination.
Claims 19-23 are new to prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda US 5,457,866 in view of Watanabe EP 2873487.

Regarding claim 10, Noda discloses a control method for a handheld impact wrench (1) for fastening steel components with the aid of screw connections, the impact wrench including a handle (47), an electric motor (2), a hammer (8) driven by the electric motor (2), an anvil (9) for absorbing impacts of the hammer acting in a circumferential direction (col.2 lines 46-68), a tool holder (18) situated on the anvil (9) and an operating mode selector switch (51; col.9 lines 15-25), the control method including the 
Noda teaches automatic control of multiple modes, buts fails to explicitly teach a mode selector switch which multiple positions to manually change between tool modes.
However Watanabe teaches a torque wrench tool including a mode change switch 44 between multiple operating modes shown in figure 1, par 0027-0031.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the switch as taught by Noda with the manual switch as taught by Watanabe which is capable of physically being moved between multiple mode change positions as a simple substitution between mode change switches, since Watanabe teaches the “the mode change switch 44 is a switch for switching between first and second tightening process and a dial switch can be employed, but may also be a button or slide switch (par 0027)

    PNG
    media_image1.png
    510
    568
    media_image1.png
    Greyscale

Regarding claim 11, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein the event of an impact during the first or second operating mode is detected with the aid of an acceleration sensor or a microphone (impact and displacement sensors; Noda col.9 lines 55-67).

Regarding claim 12, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein changes in a power consumption of the electric motor or in a rotational speed of the electric motor are detected, and a point in time at which a change exceeding an impact threshold value occurs is assigned to the event of an impact (setting a predetermined torque impact threshold; Noda col.10 lines 40-67).

Regarding claim 13, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein a rotational movement of the hammer and a number of the impacts are detected, and the angular position of the anvil is determined based on a rotational movement of the hammer and the number of impacts (Noda col.9 line 55-col.10 line 67).

Regarding claim 14, Noda as modified by Watanabe substantially teaches the control method as recited in claim 13 wherein a rotational movement of the electric motor is determined to detect the rotational movement of the hammer (Noda col.10 lines 40-67)).

Regarding claim 15, Noda as modified by Watanabe substantially teaches the control method as recited in claim 13 wherein a rotational movement of the handle (47) is detected with the aid of a rotational movement sensor, and the relative rotation angle is determined, based on the angular position of the anvil and the rotational movement of the handle (Noda col.9 lines 20-67).

Regarding claim 16, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein a predefined number of third impacts is carried out with the aid of the hammer directly subsequent to the first impacts (Noda col.6 lines 10-55).

Regarding claim 17, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein the second operating mode carries out at least one first impact prior to carrying out the second impacts, determines the individual impact angle with respect to the first impact and compares the individual impact angle with the individual impact set point angle, the second operating mode being aborted if the individual impact angle exceeds the individual impact set point angle (claim 1; Noda col. 5 line 62- col.6 lines 35).
Regarding claim 18, Noda as modified by Watanabe substantially teaches the control method as recited in claim 19 wherein the first operating mode and the second operating mode are logged individually for each screw of the screw connections (Noda col.4 lines 10-46).

Regarding claim 19, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein the first operating mode include a preliminary phase where the impact wrench 
Regarding claim 20, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein the continuous rotational speed is predefined by a user via a pushbutton (push button 51 operating the starting of the set controller 50 and from the determined operations of the control knobs 52, and 53 as seen in figure 8; Noda col. 9 lines 20-25; col.10 lines 1-55).
Regarding claim 21, Noda as modified by Watanabe substantially teaches the control method as recited in claim 19 wherein the continuous rotational speed ends when a retroactive torque exceeds a predefined load value at the tool holder (brake relay determines when a predetermined toque value as set has been reached; Noda col.10 lines 43-55).
Regarding claim 22, Noda as modified by Watanabe substantially teaches the control method as recited in claim 19 wherein the predefined load value is variable by a settable pretension of a helical spring (the impact wrench tightening method is characterized in that it is designed so that a spring force is applied, this spring force presets the predefined load; Noda col. 2 lines 45-65).
Regarding claim 23, Noda as modified by Watanabe substantially teaches the control method as recited in claim 10 wherein at a beginning of the second operating mode, an instantaneous angular position of the anvil is detected (angular position is initially measured in a first operation and then continuously measured in a second operation to determine if a predetermined torque is reached in order to shut off and activate the brake relay response; Noda col.2 line 1-col.3 line 10).
Response to Arguments
Applicant’s arguments, see Appeal brief, filed 4/26/2021, with respect to the rejection(s) of claim(s) 10-23 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noda US 5,457,866 in view of Watanabe EP 2873487.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731